UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1243


ANTHONY DEONTA THOMAS,

                    Plaintiff - Appellant,

             v.

DONALD J. TRUMP,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:17-cv-00065-GCM)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Deonta Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Deonta Thomas appeals the district court’s order dismissing his

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Thomas v. Trump, No. 3:17-cv-00065-

GCM (W.D.N.C., Feb. 16, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2